Supplement dated April 10, 2006 to: 232909 4/06 PUTNAM RETIREMENTREADY ® FUNDS Statement of Additional information dated November 30, 2005 The first footnote to the table in the section Disclosure of Portfolio Information is replaced with the following: (1) Beginning on or about April 18, 2006, full portfolio holdings for the Putnam RetirementReady ® Funds, which invest solely in six other Putnam funds, will be posted on www. putnam.com approximately 15 days after the end of each month. Please see the prospectus for these funds target allocations.
